Mr. Justice Craig delivered the opinion of the court: Appellant in this case, Stanislaw Kaszubiski, perfected an appeal from an order of the circuit court of Cook county finding him guilty of contempt of court and imposing a fine and imprisonment. The order appealed from and the acts constituting the alleged violation of the injunction are the same as in Illinois Malleable Iron Co. v. Michalek, (ante, p. 221,) and the record and briefs and arguments are the same in each case. For the reasons given in the opinion.in that case the judgment and order of the circuit court will be reversed. r , , Judgment reversed. Cartwright, Dunn and Duncan, JJ., dissenting.